DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 7 and 15.
Pending: 1-20. 


Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is LEE (US 20160148705 A1) and JO (US 20190392911 A1).
LEE discloses a one-time programmable (OTP) memory device includes a memory cell array including a plurality of OTP memory cells, the plurality of OTP memory cells being connected to a plurality of bitlines, a plurality of voltage wordlines and a plurality of read wordlines, respectively; and a switching circuit configured to, in a program mode, detect program states of the plurality of OTP memory cells to block currents from flowing through the plurality of OTP memory cells from the voltage wordlines to the bitlines based on the detected program states.
JO discloses a memory device includes a memory cell array comprising a plurality of antifuse memory cells coupled to a plurality of word lines, a plurality of voltage lines and a plurality of bit lines, and a first decoder suitable for generating a word line driving signal associated with a target memory cell among the plurality of antifuse memory cells in response to a first address, and asserting the word line driving signal at least twice during a program operation.
 
Re: Independent Claim 1 (and dependent claim(s) 2-6), there is no teaching or suggestion in the prior art of record to provide:
the second antifuse transistor being selectable between the first state or the second state in response to the word line program signal, the second selection transistor being configured to provide access to the second antifuse transistor in response to the word line read signal;
a first word line connected to gate terminals of the first and second antifuse transistors to selectively provide the word line program signal to the first and second antifuse transistors;

a bit line electrically connected to the first and second selection transistors for sensing the first state or the second state of the first and second antifuse transistors.
 
Re: Independent Claim 7 (and dependent claim(s) 8-14), there is no teaching or suggestion in the prior art of record to provide:
the second antifuse transistor being selectable between the first state or the second state in response to the word line program signal, the second selection transistor being configured to provide access to the second antifuse transistor in response to the word line read signal;
a first word line connected to gate terminals of the first and second antifuse transistors to selectively provide the word line program signal to the first and second antifuse transistors;
a second word line connected to gate terminals of the first and second selection transistors to selectively provide the word line read signal to the first and second selection transistors;

Re: Independent Claim 15 (and dependent claim(s) 16-20), there is no teaching or suggestion in the prior art of record to provide:
the second antifuse transistor being selectable between the first state or the second state in response to the word line program signal, the second selection transistor being configured to provide access to the second antifuse transistor in response to the word line read signal; a first word line connected to gate terminals of the first and second antifuse transistors to selectively provide the word line program signal to the first and second antifuse transistors; a second word line connected to gate terminals of the first and second selection transistors to selectively provide the word line read signal to the first and second selection transistors;
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov